Atkinson, J.
1. A ground of a motion for new trial, complaining of a refusal of the court to allow a party testifying in his own behalf to answer a question propounded to him by counsel, presents no question for review, where it is not stated that the court was informed of the expected reply. Rogers v. Condon, 144 Ga. 390 (87 S. E. 397) ; Flemister v. Central Georgia Power Co., 140 Ga. 511 (79 S. E. 148).
2. Certain testimony to the effect that the plaintiff did not lend a stated amount of money to a named person, offered upon the trial of issues formed by the petition as amended and the plea of the defendant, when considered in connection with other evidence introduced by. the plaintiff, was not of such materiality as to render its rejection cause for the grant of a new trial.
3. The evidence authorized the verdict for the defendant.

Judgment affirmed.


All the Justices concur.